Citation Nr: 0106749	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-02 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant had active military service from September 1952 
to September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Houston Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

By rating action dated in April 2000, the RO denied as not 
well-grounded claims seeking service connection for an 
irritable bowel syndrome, a spastic colon, and an anxiety 
disorder.  The appellant has not yet filed a notice of 
disagreement with any of these determinations.  Since this 
rating action is not yet administratively final under 
38 U.S.C.A. § 7105 (West 1991), referral of these issues to 
the RO for review under section 7(b) of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is not appropriate at this time.  However, if the 
appellant does not file a timely notice of disagreement with 
respect to the denial of any or all of these claims, the RO 
may wish to initiate review under section 7(b) of the VCAA on 
its own initiative.  


FINDINGS OF FACT

1.  The evidence does not indicate that the appellant engaged 
in combat with the enemy.  

2.  The preponderance of the evidence indicates that the 
appellant does not currently have PTSD which is related to 
any incident which occurred during service.  



CONCLUSION OF LAW

Entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and the supplemental statement of the case, provided to both 
the veteran and his representative, specifically satisfy the 
requirement at § 5103A of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  Additionally, 
the Board finds that the duties to assist provided under the 
new statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review 
and a VA psychiatric examination was provided which includes 
a competent clinical opinion regarding the question at issue.  
No further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  The aforementioned 
factual basis may be established by medical evidence, 
competent lay evidence, or both.  38 C.F.R. § 3.307(b).  In 
general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Of course, service connection can be granted for any 
disease diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2000).  

In the case of a veteran who engaged in combat with the enemy 
in active service during a period of war, the Secretary shall 
accept as sufficient proof of service connection for any 
disease or injury alleged to have been incurred in service 
satisfactory lay or other evidence of service incurrence of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence in 
such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (West 1991).  

In the present case, although the appellant served in Korea 
for a short period prior to the cease-fire, there is no 
objective evidence that he ever engaged in combat with the 
enemy, and he, himself, has indicated that he did not (see 
report of VA psychiatric examination dated in October 1999).  

The service medical records indicate that the appellant was 
treated for a variety of minor physical complaints 
accompanied by anxiety or nervousness in July and August 
1954, shortly before his discharge from service.  It was 
reported (see outpatient entry dated August 16, 1954) that 
these complaints were acute and situational in nature and 
were frequently seen in individuals within 1-2 months of 
their rotation back to the continental U.S.  The September 
1954 report of the appellant's discharge medical examination 
reflects a normal psychiatric evaluation.  Likewise, the 
appellant's initial claim for disability compensation 
benefits, also dating from September 1954, pertains only to 
alleged physical injuries and makes no mention of psychiatric 
problems in general, or of PTSD symptoms in particular.  

A pension claim received from the appellant in March 1973 
also made no mention of psychiatric problems or of PTSD 
symptoms.  The current claim was received in April 1999.  VA 
outpatient treatment records received at that time dated from 
February 1998 to April 1999.  These medical records reflected 
treatments for mainly physical problems, although entries 
dating from February, May and October 1998 refer to dysthymia 
with a strong situational component.  In March 1999, the 
appellant was seen at the Mental Health Clinic complaining of 
"nightmares of combat, deaths and wounding in Korean War."  
Based solely upon the appellant's description of his 
symptoms, a clinical impression of PTSD was recorded at this 
time, and it was indicated that he would be referred to a 
PTSD group.  In April 1999 (shortly after the appellant filed 
the current claim), a diagnosis of PTSD was reported by a 
registered nurse based upon unverified stressors and symptoms 
reported by the appellant.  It is extremely doubtful that 
this diagnosis is in accordance with the criteria set forth 
in DSM-IV.  

In October 1999, the appellant was accorded a VA PTSD 
examination.  The examining physician indicated that the 
contents of the claims file, including the historical 
material contained therein, had been reviewed in detail.  
After fully discussing the appellant's past and present 
medical history and current complaints, the examiner went on 
to extensively review all of the current findings on a mental 
status examination of the appellant under the DSM-IV 
criteria.  It was reported that the diagnostic criteria 
specified in DSM-IV for a diagnosis of PTSD were not fully 
met in this case, and that no linkage was demonstrated 
between the appellant's reported stressor events in service 
and the current clinical findings.  The Axis I diagnosis was 
"No psychiatric diagnosis."  

Subsequently, additional VA outpatient treatment records 
dating through September 2000 were received.  These records 
continue to reflect a diagnosis of PTSD reported by the same 
registered nurse, who appears to be in charge of the 
appellant's PTSD group at the VA Outpatient Clinic.  

Based upon a review of the entire evidentiary record, as 
summarized above, the Board has concluded that entitlement to 
service connection for PTSD is not warranted at the present 
time.  Although PTSD has been diagnosed on occasion, the 
medical validity of these diagnoses is open to question, 
since they were based upon an uncritical acceptance of the 
appellant's own unverified account of alleged stressor events 
in service and of his symptoms; are not specifically linked 
to any stressor events in service; and do not appear to 
fulfill the requirements of DSM-IV.  

On the other hand, the October 1999 VA examiner carefully 
reviewed the claims file in detail, extensively interviewed 
the appellant, and then fully discussed the DSM-IV diagnostic 
criteria in relation to the current clinical findings before 
concluding that no linkage was demonstrated between the 
appellant's reported stressor events in service and the 
current clinical findings, and that the diagnostic criteria 
specified in DSM-IV for a diagnosis of PTSD were not fully 
met in this case.  

In the Board's opinion, the report of the October 1999 VA 
PTSD examination of the appellant represents by far the most 
relevant, material and probative medical evidence of record 
concerning the merits of the present claim.  Accordingly, the 
Board will deny the present appeal based upon the reported 
findings and opinions set forth in the October 1999 
examination report to the effect that the appellant does not 
currently have PTSD which can be related to any event in 
service. The evidence is not so evenly balanced that there is 
doubt as to any material issue. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.


ORDER

The appeal is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

